                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION

 UNITED STATES OF AMERICA,

         Plaintiff,
                                                        CIVIL ACTION NO.
                                                        3:16-CV-00622-CWR-FKB
                 v.

 STATE OF MISSISSIPPI,

         Defendant.



                                    TRIAL STIPULATIONS

        The Parties stipulate as follows:

   1.      The State of Mississippi (“State”) is a public entity within the meaning of the ADA
           and is therefore subject to Title II of the ADA and its implementing regulations.
   2.      The State administers and controls the State’s mental health system through the
           Division of Medicaid (“DOM”), which pays for mental health services for Medicaid-
           enrolled adults with mental illness, and through the Department of Mental Health
           (“DMH”), which is the state agency responsible for providing mental health services
           to the eligible citizens of Mississippi.
   3.      The State’s fiscal year begins on July 1 and ends on the following June 30.
   4.      The State refers to its fiscal years by the calendar year in which the fiscal year ends.
           For example, Fiscal Year (“FY”) 18 ended on June 30, 2018.
The Department of Mental Health
   5.      The State offers community-based mental health services primarily through fourteen
           regional community mental health centers (“CMHCs”). DMH is responsible for
           certifying, monitoring, and assisting the CMHCs.
   6.      The CMHCs are required to offer certain mental health services, including psychiatric
           services, individual and group therapy, community-based support services, crisis
           services, and peer support services. Some CMHCs also offer more intensive services,
           like Programs of Assertive Community Treatment (PACT), supported employment,
           and supported housing.
   7.      DMH certifies each CMHC prior to its selection as the designated provider,
           promulgates operational standards for all CMHCs, conducts reviews of CMHC
           operations, awards grant funds to support specific community services, and requires
           financial and performance reporting.



                                                 1
    8.       DMH drafts and updates its Operational Standards, which set definitions for services,
             eligibility for those services, staff training and qualification requirements, and
             certification standards.
    9.       DMH funds and operates four State Hospitals: Mississippi State Hospital in
             Whitfield, MS (“MSH”), East Mississippi State Hospital, in Meridian, MS
             (“EMSH”), North Mississippi State Hospital, in Tupelo (“NMSH”), MS, and South
             Mississippi State Hospital, in Purvis, MS (“SMSH”). 1
    10.      The State Hospitals are institutions under the meaning of 42 U.S.C. § 1997(1).
    11.      The State Hospitals are institutional, segregated settings. Stipulation No 11 does not
             include the Kemper County Group Homes operated by East Mississippi State
             Hospital. Also, this stipulation does not address whether treatment in the State
             Hospitals is appropriate for individuals with disabilities or any individual in
             particular, or whether any State Hospital is or was the least restrictive setting or
             environment for individuals with disabilities or any individual in particular, or
             whether a segregated setting in any State Hospital was unnecessary for individuals
             with disabilities or any individual in particular.
    12.      All patients at the State Hospitals are involuntarily committed there.
    13.      Individuals admitted to or at serious risk of entry into State Hospitals have mental
             illnesses, such as schizophrenia, bipolar disorder, depression, and others, that
             substantially limit one or more major life activities, including personal care, working,
             concentrating, thinking, and sleeping. They are therefore persons with disabilities for
             purposes of the ADA.
    14.      Integrated, community-based services can enhance and support recovery from mental
             illness.
    Mississippi State Hospital
    15.      The Mississippi State Hospital, the largest of the State Hospitals, is located on a 350-
             acre campus in Whitfield, Mississippi and was established at Whitfield in 1885.
    16.      In 2011 MSH had 154 beds in the receiving unit, which provides acute care.
    17.      In 2011 MSH had 158 beds in the continued treatment unit, which provides long term
             care.
    18.      In FY11 MSH’s receiving unit served 1,556 individuals.
    19.      In FY11 MSH’s continued treatment unit served 258 individuals.
    20.      In 2011 MSH’s average daily census for the receiving unit was 129.92 individuals.
    21.      In 2011 MSH’s average daily census for the continued treatment unit was 130
             individuals.
    22.      In 2011 the average length of stay in MSH’s receiving unit was 33.05 days.
    23.      In 2012 MSH had 154 beds in the receiving unit.
    24.      In 2012 MSH had 96 beds in the continued treatment unit.
    25.      In FY12 MSH’s receiving unit served 1,615 individuals.

1
 As used in these Stipulations, unless otherwise stated, reference to “State Hospitals” or a particular State Hospital
does not include the forensic unit at Mississippi State Hospital, nursing facilities at the State Hospitals, and
adolescent or chemical dependency units.


                                                           2
26.   In FY12 MSH’s continued treatment unit served 195 individuals.
27.   In 2012 MSH’s average daily census for the receiving unit was 136.04 individuals.
28.   In 2012 MSH’s average daily census for the continued treatment unit was 80.57
      individuals.
29.   In 2012 the average length of stay in MSH’s receiving unit was 35.56 days.
30.   In 2013 MSH had 154 beds in the receiving unit.
31.   In 2013 MSH had 99 beds in the continued treatment unit.
32.   In FY13 MSH’s receiving unit served 1,404 individuals.
33.   In FY13 MSH’s continued treatment unit served 134 individuals.
34.   In 2013 MSH’s average daily census for the receiving unit was 143.22 individuals.
35.   In 2013 MSH’s average daily census for the continued treatment unit was 73.39
      individuals.
36.   In 2013 the average length of stay in MSH’s receiving unit was 41.45 days.
37.   In 2014 MSH had 154 beds in the receiving unit.
38.   In 2014 MSH had 101 beds in the continued treatment unit.
39.   In FY14 MSH’s receiving unit served 1,174 individuals.
40.   In FY14 MSH’s continued treatment unit served 119 individuals.
41.   In 2014 MSH’s average daily census for the receiving unit was 146.54 individuals.
42.   In 2014 MSH’s average daily census for the continued treatment unit was 72.18
      individuals.
43.   In 2014 the average length of stay in MSH’s receiving unit was 46.27 days.
44.   In 2015 MSH had 146 beds in the receiving unit.
45.   In 2015 MSH had 91 beds in the continued treatment unit.
46.   In FY15 MSH’s receiving unit served 1,123 individuals.
47.   In FY15 MSH’s continued treatment unit served 101 individuals.
48.   In 2015 MSH’s average daily census for the receiving unit was 131.55 individuals.
49.   In 2015 MSH’s average daily census for the continued treatment unit was 77.31
      individuals.
50.   In 2015 the average length of stay in MSH’s receiving unit was 43.77 days.
51.   In FY15 MSH’s total expenditures were $125,666,672.
52.   In 2016 MSH had 139 beds in the receiving unit.
53.   In 2016 MSH had 94 beds in the continued treatment unit.
54.   In FY16 MSH’s receiving unit served 1,045 individuals.
55.   In FY16 MSH’s continued treatment unit served 120 individuals.
56.   In 2016 MSH’s average daily census for the receiving unit was 132.92 individuals.
57.   In 2016 MSH’s average daily census for the continued treatment unit was 86.81
      individuals.
58.   In 2016 the average length of stay in MSH’s receiving unit was 45.42 days.
59.   In FY16 MSH’s total expenditures were $127,635,233.
60.   In 2017 MSH had 142 beds in the receiving unit.
61.   In 2017 MSH had 95 beds in the continued treatment unit.
62.   In FY17 MSH’s receiving unit served 1,142 individuals.
63.   In FY17 MSH’s continued treatment unit served 123 individuals.


                                          3
    64.      In 2017 MSH’s average daily census for the receiving unit was 131.94 individuals.
    65.      In 2017 MSH’s average daily census for the continued treatment unit was 85.08
             individuals.
    66.      In 2017 the average length of stay in MSH’s receiving unit was 41.41 days.
    67.      In FY17 MSH’s total expenditures were $116,269,117.
    68.      In 2018 MSH had 138 beds in the receiving unit.
    69.      In 2018 MSH had 92 beds in the continued treatment unit.
    70.      In FY18 MSH’s receiving unit served 1,030 individuals.
    71.      In FY18 MSH’s continued treatment unit served 100 individuals.
    72.      In 2018 MSH’s average daily census for the receiving unit was 119.79 individuals.
    73.      In 2018 MSH’s average daily census for the continued treatment unit was 72.27
             individuals.
    74.      In 2018 the average length of stay in MSH’s receiving unit was 42.87 days.
    East Mississippi State Hospital
    75.      The East Mississippi State Hospital, located in Meridian, is the second largest of the
             State Hospitals and was founded in 1882.
    76.      Mississippi recently built new a new receiving unit, laundry facility, and dietary
             facility at EMSH. http://www.emsh.ms.gov/index_files/constructionv3.html
    77.      In 2011 EMSH had 234 beds. 2
    78.      In FY11 EMSH served 2,062 individuals.
    79.      In FY11 EMSH’s average daily census was 211 individuals.
    80.      In FY11 EMSH’s average length of stay was 118 days.
    81.      In FY11 EMSH’s total expenditures were $63,442,331.
    82.      In 2012 EMSH had 168 beds.
    83.      In FY12 EMSH served 762 individuals.
    84.      In FY12 EMSH’s average daily census was 144 individuals.
    85.      In FY12 EMSH’s average length of stay was 61 days.
    86.      In FY12 EMSH’s total expenditures were $63,449,031.
    87.      In 2013 EMSH had 125 beds.
    88.      In FY13 EMSH served 702 individuals.
    89.      In FY13 EMSH’s average daily census was 102 individuals.
    90.      In FY13 EMSH’s average length of stay was 32 days.
    91.      In FY13 EMSH’s total expenditures were $60,015,632.
    92.      In 2014 EMSH had 100 beds.
    93.      In FY14 EMSH served 694 individuals.
    94.      In FY14 EMSH’s average daily census was 95 individuals.
    95.      In FY14 EMSH’s average length of stay was 32 days.
    96.      In FY14 EMSH’s total expenditures were $56,589,808.
    97.      In 2015 EMSH had 100 beds.

2
 Consistent with footnote 1 above, EMSH beds in these stipulations refer only to the adult psychiatric beds at
EMSH. Similarly, the number served, average daily census, and length of stay each relate to individuals served in
adult psychiatric beds.


                                                         4
98.   In FY15 EMSH served 569 individuals.
99.   In FY15 EMSH’s average daily census was 97 individuals.
100. In FY15 EMSH’s average length of stay was 38 days.
101. In FY15 EMSH’s total expenditures were $59,018,825.
102. In 2016 EMSH had 100 beds.
103. In FY16 EMSH served 518 individuals.
104. In FY16 EMSH’s average daily census was 94 individuals.
105. In FY16 EMSH’s average length of stay was 42 days.
106. In FY16 EMSH’s total expenditures were $58,977,478.
107. In 2017 EMSH had 100 beds.
108. In FY17 EMSH served 551 individuals.
109. In FY17 EMSH’s average daily census was 95 individuals.
110. In FY17 EMSH’s average length of stay was 42 days.
111. In FY17 EMSH’s total expenditures were $57,534,933.
112. In 2018 EMSH had 108 beds.
113. In FY18 EMSH served 591 individuals.
114. In FY18 EMSH’s average length of stay was 43 days.
North Mississippi State Hospital
115.   The North Mississippi State Hospital opened in Tupelo in 1999.
116.   In FY11 NMSH had 50 beds.
117.   In FY11 NMSH served 575 individuals.
118.   In 2011 NMSH’s average daily census was 49 individuals.
119.   In 2011 NMSH’s average length of stay was 36 days.
120.   In FY11 NMSH’s total expenditures were $8,140,112.
121.   In FY12 NMSH had 50 beds.
122.   In FY12 NMSH served 608 individuals.
123.   In 2012 NMSH’s average daily census was 46 individuals.
124.   In 2012 NMSH’s average length of stay was 30 days.
125.   In FY13 NMSH had 50 beds.
126.   In FY13 NMSH served 560 individuals.
127.   In 2013 NMSH’s average daily census was 46 individuals.
128.   In 2013 NMSH’s average length of stay was 32 days.
129.   In FY14 NMSH had 50 beds.
130.   In FY14 NMSH served 520 individuals.
131.   In 2014 NMSH’s average daily census was 43 individuals.
132.   In 2014 NMSH’s average length of stay was 34 days.
133.   In FY15 NMSH had 50 beds.
134.   In FY15 NMSH served 574 individuals.
135.   In 2015 NMSH’s average daily census was 45 individuals.
136.   In 2015 NMSH’s average length of stay was 31 days.
137.   In FY15 NMSH’s total expenditures were $8,612,054.
138.   In FY16 NMSH had 50 beds.
139.   In FY16 NMSH served 629 individuals.


                                          5
140.   In 2016 NMSH’s average daily census was 46 individuals.
141.   In 2016 NMSH’s average length of stay was 29 days.
142.   In FY16 NMSH’s total expenditures were $8,216,510.
143.   In FY17 NMSH had 50 beds.
144.   In FY17 NMSH served 619 individuals.
145.   In 2017 NMSH’s average daily census was 48 individuals.
146.   In 2017 NMSH’s average length of stay was 33 days.
147. In FY17 NMSH’s total expenditures were $7,612,841.
148. In FY18 NMSH had 50 beds.
149. In FY18 NMSH served 541 individuals.
150. In 2018 NMSH’s average daily census was 46 individuals.
151. In 2018 NMSH’s average length of stay was 39 days.
South Mississippi State Hospital
152.   The South Mississippi State Hospital opened in Purvis in 2000.
153.   In FY11 SMSH had 50 beds.
154.   In FY11 SMSH served 546 individuals.
155.   In FY11 SMSH’s average daily census was 49 individuals.
156.   In FY11 SMSH’s average length of stay was 27 days.
157.   SMSH reported that in FY11 SMSH’s total expenditures were $7,896,965.
158.   In FY12 SMSH had 50 beds.
159.   In FY12 SMSH served 697 individuals.
160.   In FY12 SMSH’s average daily census was 46 individuals.
161.   In FY12 SMSH’s average length of stay was 22 days.
162.   In FY13 SMSH had 50 beds.
163.   In FY13 SMSH served 603 individuals.
164.   In FY13 SMSH’s average daily census was 45 individuals.
165.   In FY13 SMSH’s average length of stay was 25 days.
166.   In FY14 SMSH had 50 beds.
167.   In FY14 SMSH served 632 individuals.
168.   In FY14 SMSH’s average daily census was 45 individuals.
169.   In FY14 SMSH’s average length of stay was 25 days.
170.   In FY15 SMSH had 50 beds.
171.   In FY15 SMSH served 648 individuals.
172.   In FY15 SMSH’s average daily census was 43 individuals.
173.   In FY15 SMSH’s average length of stay was 27 days.
174.   In FY16 SMSH had 50 beds.
175.   In FY16 SMSH served 693 individuals.
176.   In FY16 SMSH’s average daily census was 46 individuals.
177.   In FY16 SMSH’s average length of stay was 22 days.
178.   In FY17 SMSH had 50 beds.
179.   In FY17 SMSH served 593 individuals.
180.   In FY17 SMSH’s average daily census was 43 individuals.


                                         6
181.   In FY17 SMSH’s average length of stay was 24 days.
182.   In FY18 SMSH had 50 beds.
183.   In FY18 SMSH served 522 individuals.
184.   In FY18 SMSH’s average daily census was 45 individuals.
185.   In FY18 SMSH’s average length of stay was 28 days.
Central Mississippi Residential Center
186.   The State operates the Central Mississippi Residential Center (CMRC) in Newton,
       MS. The CMRC has four residences with six bedrooms each. The residences are
       staffed. The CMRC also has twelve double-occupancy residences.
187.   The CMRC also operates the Kemper County Group Homes (“KCGH”). KCGH
       consists of three residences with six bedrooms each. The KCGHs are staffed.
188.   Both CMRC and KCGH are operated by EMSH and serve people with mental illness.
Programs of Assertive Community Treatment (PACT)
189.   PACT is an individual-centered, recovery-oriented mental health service that
       facilitates community living and recovery for persons with the most severe and
       persistent mental illness who have severe symptoms and impairments and have not
       benefited from traditional outpatient services.
190.   PACT is for individuals with indicators of continuous high-service needs, including
       high use of psychiatric hospitals or psychiatric emergency services, significant
       difficulty meeting basic survival needs, and difficulty utilizing traditional office-
       based outpatient services.
191.   PACT is delivered by a mobile interdisciplinary team of mental health professionals,
       including a psychiatrist or psychiatric nurse practitioner, registered nurses, a
       substance abuse specialist, an employment specialist, and a peer specialist.
192.   PACT services are delivered on an ongoing basis in a manner that emphasizes
       relationship building and active involvement.
193.   DMH standards call for PACT teams to have the capacity to provide multiple
       contacts each week. Contacts can be as frequent as 2-3 times per day, 7 days per
       week depending on the person’s need. PACT teams have the ability to rapidly
       increase service activity as necessary for the individual.
194.   As of June 30, 2018, the State had eight PACT teams in operation.
195.   As of June 30, 2018, the teams operating in the following counties and were
       established at the following times.
       a. Grenada, Leflore, & Holmes: June 2010
       b. Warren, Yazoo: April 2011
       c. Lamar, Forrest: December 2014
       d. Hancock, Harrison, Jackson: December 2014
       e. Hinds: February 2015
       f. DeSoto: March 2015
       g. Lee: June 2015
       h. Lauderdale: June 2015


                                           7
196.   In FY17 there were 140 admissions to PACT teams.
197.   In FY16 the PACT teams served a total of 248 individuals.
198.   In FY16 there were 85 admissions to PACT teams.
199.   In FY 15, the State served only 189 people with PACT, despite the overwhelming
       need for the service.
200.   In FY15 there were 97 admissions to PACT teams.
201.   Under DMH’s standards for the operation of PACT teams, if the eight existing PACT
       teams had the minimum number and type of staff required by DMH’s operational
       standards, they could each serve 80 individuals. Thus, the eight existing teams could
       serve a minimum of 640 individuals, while maintaining a ratio of one staff for every
       ten clients.
202.   PACT teams receive grant funding from DMH.
203.   In FY15 DMH provided grants of $600,000.00 per PACT team.
204.   In FY16 DMH provided grants of $600,000.00 per PACT team.
205.   In FY17 DMH provided grants of $600,000.00 per PACT team.
206.   PACT is a service reimbursable through Mississippi Medicaid.
Mobile Crisis
207.   Mobile Crisis Response Services are designed to deliver solution-focused and
       recovery-oriented behavioral health assessments and stabilization of crisis in the
       location where the individual is experiencing the crisis. Without Crisis Response
       intervention, the individual experiencing the crisis may be inappropriately and
       unnecessarily placed in a jail, holding facility, hospital or inpatient treatment facility.
208.   All fourteen CMHC regions established Mobile Crisis Response Teams in 2014.
209.   Mobile crisis response services are required by DMH regulation to be available 24
       hours a day, 7 days a week, 365 days a year.
210.   The data in MS-145564, a database related to the Mobile Crisis Response Teams,
       reflects utilization of the Mobile Crisis Response Teams, as reported to DMH.
211.   Mobile crisis is a service reimbursable through Mississippi Medicaid.
Crisis Stabilization Units (“CSUs”)
212.   CSUs provide psychiatric supervision, nursing, therapy, and psychotherapy to
       individuals experiencing psychiatric crises, and are designed to prevent civil
       commitment and/or longer-term inpatient hospitalization by addressing acute
       symptoms, distress, and further decompensation.
213.   CSUs in Mississippi have an average length of stay of 10.71 days.
214.   CSUs in Mississippi take voluntary and involuntary admissions.
215.   In FY11 CSUs in Mississippi served 3,060 individuals.
216.   In FY12 CSUs in Mississippi served 3,767 individuals.
217.   In FY13 CSUs in Mississippi served 3,731 individuals.
218.   In FY14 CSUs in Mississippi served 4,007 individuals: 2,174 voluntary and 1,833
       involuntary.



                                              8
219.   In FY15 CSUs in Mississippi served 3,609 individuals: 1,988 voluntary and 1,621
       involuntary.
220.   In FY16 CSUs in Mississippi served 3,270 individuals: 1,732 voluntary and 1,538
       involuntary.
221.   In FY17 CSUs in Mississippi served 3,129 individuals: 1,795 voluntary and 1,328
       involuntary.
222.   As of June 30, 2018, there were eight CSUs in the State.
       a. As of June 30, 2018, the CSUs were in the following locations, and were in
           operation since at least 2011. Batesville (Region 4)
       b. Brookhaven (Region 8)
       c. Cleveland (Region 6)
       d. Corinth (Region 4)
       e. Grenada (Region 6)
       f. Gulfport (Region 13)
       g. Laurel (Region 12)
       h. Newton (Region 10)
223.   In FY15 DMH provided grants of on average $1,435,000.00 per CSU.
224.   In FY16 DMH provided grants of on average $1,402,375.00 per CSU.
225.   In FY17 DMH provided grants of on average $1,402,375.00 per CSU.
226.   Crisis stabilization is a service reimbursable through Mississippi Medicaid under the
       crisis residential definition.
Supported Employment for People with Serious Mental Illness (SMI)
227.   Supported Employment for SMI assists individuals with severe and persistent mental
       illness in obtaining and maintaining competitive employment.
228.   Supported Employment for SMI helps individuals achieve and sustain recovery.
229.   Beginning in January 2015, the State has provided funding to four pilot sites to
       provide supported employment to people with mental illness as of the end of FY18.
230.   In FY15 22 individuals with SMI received supported employment.
231.   In FY16 108 individuals with SMI received supported employment.
232.   In FY17 116 individuals with SMI received supported employment.
233.   In FY16 DMH provided each pilot site with a $100,000 grant.
234.   In FY17 DMH provided each pilot site with a $100,000 grant.
CHOICE
235.   According to SAMHSA, Permanent Supported Housing is an evidence-based practice
       that provides an integrated, community-based alternative to hospitals, nursing
       facilities, and other segregated settings. It includes housing where tenants have a
       private and secure place to make their home, just like other members of the
       community, and the mental health support services necessary to maintain the housing.
236.   The State, through the Mississippi Home Corporation (“MHC”), and in partnership
       with DMH, operates a supported housing program called CHOICE that targets,



                                            9
       among others, individuals being discharged from State Hospitals and those who have
       history of multiple hospital visits in the last year due to mental illness.
237.   CHOICE recipients receive mental health services from the local CMHC or other
       providers and are eligible for a rental subsidy administrated through MHC.
238.   MHC contracts with Mississippi United to End Homelessness (“MUTEH”) and Open
       Doors Homeless Coalition (“Open Doors”) to provide housing placement and support
       services.
239.   Individuals may be referred to CHOICE through a variety of sources, including the
       State Hospitals.
240.   Although CHOICE is a statewide program, as of 2018 CHOICE had been used in
       only approximately half of the counties in the State.
241.   The rental subsidy available through CHOICE is intended to serve as a bridge subsidy
       and thus is available to an individual for one year, but can be extended for three
       additional months. The goal of the program is for the individual receiving support
       through CHOICE to gain self-sufficiency or to obtain long-term subsidized housing.
242.   CHOICE was funded for the first time in 2015.
243.   Ben Mokry testified that CHOICE began taking applications for program participants
       in February 2016.
244.   Between 2015 and June 30, 2018, CHOICE was appropriated approximately $5.3
       million and had drawn down approximately $2.4 million.
245.   As of 2018, it cost approximately $8,000 per person per year to provide a supported
       housing through CHOICE.
246.   In 2015 the State set a goal of serving 200 people through CHOICE.
247.   In 2015 Ben Mokry believed it needed 2,500 housing units to meet the need for
       supported housing in certain regions of the state.
248.   In FY16 48 individuals were served through CHOICE.
249.   In FY17 205 individuals were served through CHOICE.
250.   Between 2015 and June 30, 2018, CHOICE had provided supported housing to a total
       of 345 individuals at some point in time.
Peer Supports
251.   Peer Supports are provided in Mississippi by Certified Peer Support Specialists
       (“CPSS”), individuals or family members of individuals who have received mental
       health services and have received training and certification from the State.
252.   CPSS may work in State Hospitals, as part of PACT or Mobile Crisis Response
       Teams, for CMHCs, or for other providers and serve as a resource for individuals
       with mental illness. Peer specialists engage in person-centered activities with a
       rehabilitation and resiliency/recovery focus. These activities allow consumers of
       mental health services and their family members the opportunity to build skills for
       coping with and managing psychiatric symptoms and challenges associated with
       various disabilities while directing their own recovery.
253.   As of June 30, 2018, there were 230 CPSS in the State.
254.   In FY17 there were 159 CPSS in the State.


                                           10
   255.   In FY16 there were 161 CPSS in the State.
   256.   In FY15 there were 141 CPSS in the State.
   257.   In FY14 there were 80 CPSS in the State.
   258.   In FY13 there were 66 CPSS in the State.
The Division of Medicaid
   259.   The Division of Medicaid has design, administration, and oversight responsibilities
          for Mississippi’s Medicaid Program.
   260.   The Division of Medicaid drafts the State’s Administrative Code for Medicaid and
          develops amendments to the State Medicaid Plan.
   261.   The Administrative Code sets parameters that providers and managed care
          organizations use to determine whether services are medically necessary and
          reimbursable through Medicaid.
   262.   States that participate in the Medicaid program, must adhere to federal Medicaid rules
          and regulations.
   263.   For Medicaid, the Federal Medical Assistance Percentage (FMAP) is used to
          calculate the amount of federal matching funds for state medical services
          expenditures.
   264.   In FY2017 the FMAP for Mississippi was 74.63, meaning that the federal
          government contributed about 3 dollars for every one dollar Mississippi spent on
          eligible services.
   265.   Federal Medicaid regulations require services available through the Medicaid State
          Plan to be available statewide.
   266.   Crisis residential (CSU), crisis response (mobile crisis), community support services,
          targeted case management, Assertive Community Treatment (PACT), psychotherapy,
          psychiatric diagnostic evaluation, evaluation and management, and peer support are
          among the services included in the Mississippi Medicaid State Plan. The full list of
          services is found at https://medical.ms.gov/providers/fee-schedules-and-rates/#.
   267.   In Mississippi, Medicaid is provided through a fee-for-service program operated by
          the Division of Medicaid and through a managed care program operated by three
          managed care organizations (MCOs).
   268.   In the fee-for-service program, the Division of Medicaid directly contracts with
          providers who meet the requisite qualifications set by the Division of Medicaid and
          reimburses providers for medically necessary services available under the State
          Medicaid Plan.
   269.   For fee-for-service Medicaid recipients in Mississippi, the Division of Medicaid has
          placed limits on the amount of certain services available to Medicaid participants in a
          given year.
   270.   Division of Medicaid publishes a fee schedule each year for community mental health
          services provided in a community mental health center/private mental health center
          that governs the rates for mental health services provided in the fee-for-service
          Medicaid system. The full list of services is found at
          https://medical.ms.gov/providers/fee-schedules-and-rates/#.


                                              11
  271.   Three managed care organizations (MCOs) currently operate in Mississippi: United
         (also known as Optum), Magnolia (also known as Cenpatico), and Molina.
  272.   Molina began operating in October 2018.
  273.   The MCOs receive a capitated rate from DOM for each member each month
         irrespective of the actual cost of the services that they provide that month.
  274.   The MCOs pay providers a rate for each service that is equal to or greater than the
         rate paid by DOM to the CMHCs and other providers for the same service in the fee-
         for-service system.
  275.   The MCOs are not required to implement the service limits that the Division of
         Medicaid has implemented in the fee-for-service program.
  276.   The Mississippi DOM retains oversight responsibility for the MCOs with which it
         contracts.
  277.   According to Ted Lutterman, in FY17, Mississippi reported that 71% of people
         receiving services through DMH had at least some of those services funded by
         Medicaid.
  278.   Division of Medicaid and Department of Mental Health entered an agreement to
         process Medicaid enrollment or reenrollment for people upon discharge from a State
         Hospital in 2018.
  279.   In Mississippi, people who qualify for Supplemental Security Income due to a
         disability, such as mental illness, are eligible for Medicaid.
  280.   Individuals in Mississippi who gain Medicaid eligibility because they also have
         Supplemental Security Income (SSI) are required to participate in the managed care
         program.

PACT

  281.   Robert Drake recommended that 1 of the 7 individuals he reviewed in his Expert
         Report in this case is appropriate for and would benefit from PACT. (Robert Drake’s
         Expert Report).
  282.   Daniel Byrne recommended that 19 of the 33 living individuals he reviewed in his
         Expert Report in this case are appropriate for and would benefit from PACT. (Daniel
         Byrne’s Expert Report and Depo. Exh. D-11).
  283.   Judith Baldwin recommended that 19 of the 30 living individuals she reviewed in her
         Expert Report in this case are appropriate for and would benefit from PACT. (Judith
         Baldwin’s Expert Report and Depo. Exh. D-57).
  284.   Katherine Burson recommended that 20 of the 28 individuals she reviewed in her
         Expert Report in this case are appropriate for and would benefit from PACT.
         (Katherine Burson’s Expert Report and Depo. Exh. D-66).
  285.   Beverley Bell-Shambley recommended that 19 of the 25 living individuals she
         reviewed in her Expert Report in this case are appropriate for and would benefit from
         PACT. (Beverley Bell-Shambley’s Expert Report).
  286.   Carol VanderZwaag recommended that 22 of the 27 living individuals she reviewed
         in her Expert Report in this case are appropriate for and would benefit from PACT.
         (Carol VanderZwaag’s Expert Report and Depo. Exh. D-31).



                                             12
Housing

   287.   The recommendations of the United States’ Clinical Review Team regarding housing
          are accurately summarized on Exhibit 1 to this Stipulation.

ISMICC and ISMICC Report dated December 13, 2017

   288.   The ISMICC Report states that the 21st Century Cures Act authorizes the
          Interdepartmental Serious Mental Illness Coordinating Committee (ISMICC) to
          enhance coordination across federal agencies to improve service access and delivery
          of care for people with serious mental illness (SMI) and their families. (ISMICC
          Report at 2).
   289.   The ISMICC is chaired by Dr. Elinore F. McCance-Katz, Assistant Secretary for
          Mental Health Substance Use. (ISMICC Report at 3).
   290.   The ISMICC Report states that the ISMICC is a historic chance to address SMI
          across federal departments. (ISMICC Report at 3).
   291.   The following federal departments and agencies are represented on the ISMICC:
      •       Secretary of the Department of Health and Human Services.
      •      Assistance Secretary for Mental Health and Substance Use.
      •      Attorney General, Department of Justice.
      •      Secretary of the Department of Veterans Affairs.
      •      Secretary of the Department of Defense.
      •      Secretary of the Department of Housing and Urban Development.
      •      Secretary of the Department of Education.
      •      Secretary of the Department of Labor.
      •      Administrator of the Centers for Medicare and Medicaid Services.
      •      Commissioner of the Social Security Administration.
(ISMICC Report at 3).
   292.   Each of the eight federal departments on the ISMICC supports programs that address
          the needs of people with SMI. (ISMICC Report at 3).
   293.   The ISMICC Report states that the collaboration between the eight departments will
          be informed and strengthened by the participation of non-federal members, including
          national experts on health care research, mental health providers, advocates, and
          people with mental health conditions and their families and caregivers. (ISMICC
          Report at 3).
   294.   The ISMICC identified the following five major areas of focus:
      •       Strengthen federal coordination to improve care.
      •      Access and engagement: Make it easier to get good care.
      •      Treatment and recovery: Close the gap between what works and what is offered.



                                             13
   •      Increase opportunities for diversion and improve care for people with SMI and
          SED involved in the criminal and juvenile justice systems.
   •      Develop finance strategies to increase availability and affordability of care.
(ISMICC Report at 4).
295.   The ISMICC Report states that the non-federal ISMICC members have firsthand
       experience with the mental health service system, and knowledge of what barriers
       exist for people who are seeking help. The Report further states that the non-federal
       members bring on-the-ground solutions and innovative ideas that can promote change
       and improve lives, in partnership with the federal members. (ISMICC Report at 3).
296.   The ISMICC Report states that in 2003, the President’s New Freedom Commission
       on Mental Health concluded that America’s mental health service delivery system
       was in shambles. According to the ISMICC Report, the Commission’s final report
       stated that “for too many Americans with mental illnesses, the mental health services
       and supports they need remain fragmented, disconnected and often inadequate,
       frustrating the opportunity for recovery.” (ISMICC Report at 1).
297.   The ISMICC Report states that a number of the recommendations of the President’s
       New Freedom Commission on Mental Health were not implemented or have only
       been partially realized. According to the ISMICC Report, since then the quality of
       life has not fundamentally changed for adults with serious mental illness (SMI).
       (ISMICC Report at 1).
298.   The ISMICC Report states that about 1 in 25 adults has an SMI in a given year.
       (ISMICC Report at 11).
299.   The ISMICC Report states that adults with SMI often have chronic conditions and
       general health issues. (ISMICC Report at 12).
300.   The ISMICC Report states that nearly three-quarters of adults with SMI are
       diagnosed with two or more mental disorders. (ISMICC Report at 12).
301.   According to the Center for Behavioral Health Statistics and Quality (CBHSQ), about
       a quarter of adults with SMI (25.4 %,an estimated 2.6 million adults) have a
       substance use disorder, and approximately one in six (16.1%) misused opioids in the
       past year . (ISMICC Report at 12-13).
302.   The ISMICC Report states that adults with SMI and substance use disorders “show
       more severe symptoms of mental illness, more frequent hospitalizations, more
       frequent relapses, and a poorer course of illness than patients with a single diagnosis,
       as well as higher rates of violence, suicide and homelessness.” (ISMICC Report at
       13).
303.   The ISMICC Report states that relatively few adults with SMI receive effective
       treatments. (ISMICC Report at 13).
304.   According to the CBHSQ, nearly a third (32.6%, 2.2 million adults) of those adults
       with SMI who get treatment receive medications only, with no psychosocial or
       psychotherapeutic services. (ISMICC Report at 13).
305.   According to SAMHSA, adults with co-occurring SMI and substance use disorders,
       nearly two-thirds (63.2%) received mental health care, but only 14.3% received
       specialized substance use treatment. (ISMICC Report at 13).
306.   The ISMICC Report states that effective treatment models for treating adults with
       SMI exist, but are not widely available. According to the ISMICC Report, states


                                            14
       report annually on the implementation of select evidence-based practices (EBPs) in
       their systems. (ISMICC Report at 15).
307.   The ISMICC Report states that state mental health systems often serve those with
       mental health conditions, including SMI, who are Medicaid eligible and whose
       conditions require levels of care not paid for by private insurance. (ISMICC Report
       at 15).
308.   The ISMICC Report states that the percentage of the population who have access to
       these EBPs remains low and varies widely across states, recognizing that not all EBPs
       are appropriate for all people with SMI. (ISMICC Report at 15).
309.   The ISMICC Report states that assertive community treatment, an intensive team-
       based care model that is a long-established best practice for adults with SMI, is
       provided to only 2.1% of the people served in state systems nationwide, based on
       only a subset of states that provided this data. (ISMICC Report at 15).
310.   The ISMICC Report states that the individual placement and support model of
       supported employment, which should be provided to all adults with SMI who have a
       goal of employment also is provided to only 2.1% of adults and transition-age youth
       with SMI in state systems, based on only a subset of states that provided this data.
       (ISMICC Report at 15).
311.   The ISMICC Report states that most counties in the United States face shortages of
       mental health professionals. (ISMICC Report at 15).
312.   The ISMICC Report states that in 96% of the counties in the nation, there is a
       shortage of psychiatrists who prescribe medications for people with SMI. (ISMICC
       Report at 15).
313.   The ISMICC Report states that from 2003 to 2013, the number of practicing
       psychiatrists decreased by 10% when adjusted for population size. (ISMICC Report
       at 15).
314.   The ISMICC Report states that many psychiatrists are shifting to private practice,
       accepting only cash for reimbursement. The Report continues, stating that in part,
       this may reflect low reimbursement for psychiatric services from state Medicaid
       program and Medicaid-contracted managed care payers, cuts to federal and state
       funding for public sector programs, and inadequate rate setting for psychiatric
       services. (ISMICC Report at 15-16).
315.   The ISMICC Report states that the greatest shortages of psychiatrists are in poor and
       more rural areas. (ISMICC Report at 16).
316.   The ISMICC Report states that most states report insufficient psychiatric crisis
       response capacity as well as insufficient numbers of inpatient psychiatric hospital
       beds. (ISMICC Report at 16).
317.   The ISMICC Report states that it is critical that every state have adequate bed
       capacity to respond to the needs of people experiencing both psychiatric crises and
       those who are in need of longer inpatient care, such as people in forensic care.
       (ISMICC Report at 16).
318.   The ISMICC Report states that a report by the National Association of State Mental
       Health Program Directors Research Institute found that most states (35 of 46 who
       responded) have shortages of psychiatric hospital beds. (ISMICC Report at 16).
319.   The ISMICC Report states that the configuration of available psychiatric hospital
       beds and the number of psychiatric hospital beds per 100,000 population varies



                                          15
       substantially across states, but few states report they have adequate numbers of
       psychiatric inpatient beds to meet needs. (ISMICC Report at 16).
320.   The ISMICC Report states that adults with SMI are more likely to be jailed or
       involved with the criminal justice system. (ISMICC Report at 17).
321.   The ISMICC Report states that it is estimated that approximately two million people
       with SMI are admitted annually to U.S. jails. (ISMICC Report at 17).
322.   The ISMICC Report states that among these admissions of people with SMI to U.S.
       jails, 72% also meet criteria for co-occurring substance use disorders. (ISMICC
       Report at 17).
323.   The ISMICC Report states that specialty courts for people with mental or substance
       use disorders are promising, but their availability is extremely limited. (ISMICC
       Report at 17).
324.   The ISMICC Report states that nearly twice as many adults with SMI have incomes
       below the poverty level as in the general population (22.8%, compared to 13.5%).
       (ISMICC Report at 17).
325.   The ISMICC Report states that SMI is common among people experiencing
       homelessness. (ISMICC Report at 17).
326.   The ISMICC Report states that HUD and SAMHSA estimate that about one in five
       people (nearly 108,000 people) experiencing homelessness has an SMI, and a similar
       percentage have a chronic substance use disorder. (ISMICC Report at 17).
327.   The Office of National Drug Control Policy reports that approximately 30% of people
       who are chronically homeless live with an SMI. (ISMICC Report at 17).
328.   The ISMICC Report states that mental illnesses lead to high medical costs. (ISMICC
       Report at 18).
329.   The ISMICC Report states that health care costs are increased by two or three times
       for people with mental illness, even if their conditions are not among the most
       serious. (ISMICC Report at 18).
330.   The ISMICC Report states that national data on the treatment gap – the difficulty of
       people accessing care- reveals that 50 to 90% of those in need of mental health
       treatment are not receiving services. (ISMICC Report at 54).
331.   The ISMICC Report states that most people with SMI have approximately three or
       four behavioral health disorders and three or four physical health disorders. The
       Report further states that people with SMI often have deficits in memory,
       concentration, executive functioning, and ability to organize information. (ISMICC
       Report at 56).
332.   The ISMICC Report states that in terms of availability of treatment and services for
       people with SMI the psychiatry shortage is particularly severe. The ISMICC Report
       further states that reports indicate a shortage of available psychiatric treatment, with
       hospitals closing beds or not providing care due to financial loss. (ISMICC Report at
       56).
333.   The ISMICC Report states that over the next five years, the ISMICC will work in
       collaboration with federal interdepartmental leadership to build shared accountability
       for a system that provides the full range of treatments and supports needed by
       individuals and families living with SMI. (ISMICC Report at 61).
334.   The ISMICC Report states that ISMICC members recognize that this collaborative
       effort over the next five years will require partnerships with all levels of government



                                            16
       and a diverse array of other stakeholders. The Report further states that mental health
       care is not solely a federal responsibility, but rather one shared across federal, state,
       tribal, and local governments; private insurers; diverse provider organizations;
       advocates; caregivers; families; and people with SMI. (ISMICC Report at 61).
335.   The ISMICC Report states that as the ISMICC undertakes the challenging work of
       evaluating and recommending ways to strengthen federal policies and programs, a
       key goal will be to ensure that changes made at the federal level actually lead to better
       lives for people with SMI throughout the nation. There are many sources of funding
       for mental health and substance use disorder treatment, including federal and state
       governments, private insurance, individuals who pay for services directly, and other
       private sources. (ISMICC Report at 63).
336.   The ISMICC Report states that making the policies and programs of Medicare more
       effective at addressing the needs of people with SMI could have widespread benefits,.
       (ISMICC Report at 64).
337.   The ISMICC Report states that a deeper examination of federal programs should
       attempt to answer common evaluation questions such as: Do current policies and
       programs have sufficient reach to serve all of the people with SMI who could benefit?
       The ISMICC Report further states that a concern is that federal programs may be
       designed, accidentally or intentionally, to restrict the number of people who can
       participate and consequently exclude vulnerable populations or those with limited
       access such as people in rural areas. (ISMICC Report at 66-67).
338.   The ISMICC Report states that programs designed to restrict the number of people
       who can participate may occur inadvertently through the construction of program
       eligibility criteria that fail to acknowledge all relevant circumstances. (ISMICC
       Report at 67).
339.   The ISMICC Report states that programs designed to restrict the number of people
       who can participate also may occur simply as the result of inadequate funding – a
       universally important consideration that may be difficult to address. (ISMICC Report
       at 67).
340.   The ISMICC Report states that a key concern of ISMICC will be how to ensure that
       improvements developed at the federal level are implemented comprehensively
       throughout the states, tribes, and localities across the nation. (ISMICC Report at 69).
341.   The ISMICC Report states that there are complex and multilayered federal, state, and
       local funding streams that support services needed by the SMI population. (ISMICC
       Report at 69).
342.   Chapter 4 of the ISMICC Report contains recommendations developed solely by the
       non-federal members of the ISMICC, which reflect the hope of the non-federal
       members that federal departments will better align and coordinate their efforts to
       support people with SMI. These recommendations do not represent federal policy,
       and the federal departments represented on the ISMICC have not reviewed the
       recommendations to determine what role they could play in the future activities of the
       departments. The recommendations should not be interpreted as recommendations
       from the federal government. (ISMICC Report at 77).
343.   The ISMICC Report States that the carefully selected set of recommendations of the
       non-federal members of the ISMICC were chosen to provide critical points of
       deliberation within the ISMICC. (ISMICC Report at 77).



                                            17
344.   Recommendations of the non-federal members of the ISMICC, as stated in the
       ISMICC Report, include::
   •      Improve ongoing interdepartmental coordination under the guidance of the
          Assistant Secretary for Mental Health and Substance Use. (ISMICC Report at
          78).
   •      Harmonize and Improve policies to support federal coordination...Activities
          include but are not limited to: (b) identifying federal and other barriers across
          federal departments that preclude or impede access to services, treatments, or
          continuity of care. (ISMICC Report at 79).
   •      Evaluate the federal approach to servicing people with SMI. Evaluate systems,
          services, and supports for people with SMI, and assess effectiveness. Routinely
          measure, evaluate, and improve the federal government’s efforts. Identify areas
          where the federal government is failing to meet the needs of people with SMI.
          Support evaluation and accountability for individual federal programs. See how
          federal programs fit within the larger support system. Identify and reduce non-
          coordinated duplications across departments. (ISMICC Report at 80).
   •      Define and implement a national standard for crisis care. (ISMICC Report at 81).
   •      Develop a continuum of care that includes adequate psychiatric bed capacity and
          community-based alternatives to hospitalization. (ISMICC Report at 81).
   •      Maximize the capacity of the behavioral health workforce. Through federal
          interdepartmental planning, find ways to increase the capacity of the behavioral
          health workforce to meet the needs of people with SMI and their families.
          (ISMICC Report at 82)
   •      Provide a comprehensive continuum of care for people with SMI. (ISMICC
          Report at 84).
   •      Make housing more readily available for people with SMI. Housing is an
          essential prerequisite for effective treatment and a life in recovery. Develop
          consistent federal policies to support and require adequate housing as a standard
          part of recovery-oriented treatment for people with SMI...Have HUD issue
          guidance for state and local housing authorities on establishing tenant selection
          preferences for non-elderly people with SMI, consistent with federal fair housing
          requirements. Target resources such as Housing Choice Vouchers for individuals
          with SMI experiencing chronic homelessness or transitioning from settings such
          as correctional facilities, nursing homes, or board and care homes. (ISMICC
          Report at 86).
   •      Develop national and state capacity to disseminate and support implementation of
          the national standards for a comprehensive continuum of effective care for people
          with SMI. The challenges of implementation are well known, but rarely
          adequately addressed. As a consequence, we, the non-federal members, find a



                                            18
                 huge gap between what is known to be effective and what is available in
                 communities throughout the nation. (ISMICC Report at 87).
       •         Adequately fund the full range of services needed by people with SMI. Federal
                 health benefit programs (including Medicaid, Medicare, VA, and TRICARE)
                 should cover outreach services, bidirectional integration of physical and
                 behavioral health care, care coordination, consultation, supported housing and
                 employment services, family and peer support services, and other services needed
                 by people with SMI. Payment models should make it easy to reimburse providers
                 for services. Fund such services directly or through models such as health homes,
                 accountable care organizations, and managed care organizations. Federal
                 departments should partner with private health plans, and with state and local
                 governments, to promote similar approaches. (ISMICC Report at 90).
       •         Eliminate financing practices and policies that discriminate against behavioral
                 health care. Identify and eliminate programs, practices, and policies that make it
                 hard to deliver good mental health care. This includes ending the exclusion for
                 reimbursement of services to adults under age 65 in Institutions for Mental
                 Diseases. (ISMICC Report at 91).
       •         Medicare, Medicaid, and other benefit programs should provide adequate
                 reimbursement for the full range of services needed by people with SMI, at rates
                 equivalent to rates for other types of health care services. (ISMICC Report at 91).
   345.    On August 31, 2017, Dr. Thomas E. Price, M.D., then Secretary of Health and
           Human Services, at the first meeting of the ISMICC, stated the following: “We
           replaced an imperfect and sometimes cruel system of institutionalization with a
           system that is in many cases even more cruel – and failed to equip families and
           healthcare providers with what they need to fix it.” (HHS.gov Transcript).

/s/ Mathew Schutzer
Counsel for the United States

/s/ James W. Shelson
Counsel for the State of Mississippi

April 22, 2019




                                                  19
